Exhibit 10.1

TRANSITION SERVICES AGREEMENT

This Transition Services Agreement (this “Agreement”) is made effective
February 29, 2008 among PDG, P.A., a Minnesota professional corporation (“PDG”),
Dentist Specialists of Minnesota, P.A., a Minnesota professional corporation,
(“Dental Specialists” and collectively with PDG, the “PDG Parties”), American
Dental Partners, Inc., a Delaware corporation (“ADPI”), and PDHC, LTD., a
Minnesota corporation (“PDHC” and collectively with ADPI, the “ADPI Parties”).
The PDG Parties and the ADPI Parties are hereinafter referred to as the
“Parties”).

Background Information

A. The Parties, together with Northland Dental Partners, PLLC, fka James Ludke,
D.D.S., PLLC, a Minnesota Professional limited liability company (“Northland”),
are the parties to a Settlement Agreement dated December 26, 2007 (the
“Settlement Agreement”). Pursuant to the Settlement Agreement, the Parties and
Northland (the “Settlement Parties”) settled various claims among the Settlement
Parties, including those related to the Action, as defined in the Definitive
Settlement Agreement having the same date as this Agreement among the Settlement
Parties (the “Definitive Agreement”).

B. The PDG Parties and PDHC are also the parties to an Amended and Restated
Service Agreement dated January 1, 1999, as amended in writing (the “Service
Agreement”), pursuant to which PDHC had been providing certain services
necessary for the day-to-day administration of the non-dental aspects of the PDG
Parties’ dental practices. The Service Agreement has been terminated effective
December 31, 2007. However, pursuant to the Settlement Agreement, PDHC has
continued to provide certain of the same services it had provided under the
Service Agreement, and PDG Parties have agreed to pay fees to PDHC and reimburse
certain of PDHC’s expenses for such continued services. Although the terms
related to those services and payments are in effect pursuant to the Settlement
Agreement, the Parties are entering into this Agreement as contemplated by the
Settlement Agreement to set forth more definitive terms related thereto. The
Parties, together with Northland, intend that this Agreement, together with the
Definitive Agreement, shall, as provided in Section 5(b) of this Agreement,
supersede the Settlement Agreement.

Statement of Agreement

The Parties hereby acknowledge the accuracy of the foregoing Background
Information and agree as follows:

Section 1. Definitions. As used in this Agreement, the terms identified below in
this Section 1 shall have the respective meanings given to them in this section.
Other capitalized terms are defined in other provisions of this Agreement and
shall have the respective meanings given those terms in such other provisions.
Any other capitalized terms used, but not otherwise defined, in this Agreement
shall have the respective meanings given those terms in the Definitive
Agreement.



--------------------------------------------------------------------------------

“Clinics” shall mean: (a) the PDG Offices; and (b) each PDHC Office in which a
PDG Doctor is currently practicing until, with respect to each such PDHC Office,
the earlier of the Doctor Transition Date or the date on which no PDG Doctor is
still practicing in that PDHC Office.

“Clinic Expenses” shall mean any of the following reasonable (with “reasonable”
for purposes of this definition being determined with reference to historical
practices and current market conditions) operating or non-operating expenses
incurred by PDHC in the provision of Clinic Services to the PDG Parties or their
Doctors, without any mark-up and net of any discounts, rebates and allowances
historically allocated:

(a) The salaries, benefits, and other regular direct costs of all employees of
PDHC performing Clinic Services at a Clinic, but excluding costs of any Resource
Services indicated on Exhibit A, including the cost of services historically
allocated as Clinic Expense and listed but not checked on Exhibit A, including
without limitation the cost of group practice managers;

(b) Dental malpractice liability insurance expenses for PDHC employees, as
applicable (but only if PDG Parties fail to provide such coverage for such PDHC
employees); workers’ compensation premiums for PDHC employees at each Clinic;
and comprehensive general liability insurance expenses covering each Clinic and
employees of PDHC at each Clinic;

(c) The cost of laboratory services;

(d) The cost of dental supplies (including but not limited to products,
substances, items, or dental devices), and office supplies;

(e) The expense of obtaining, leasing or using Clinics and related equipment,
including without limitation utilities, depreciation, and repairs and
maintenance;

(f) Personal property and intangible taxes assessed against PDHC’s assets which
are provided or otherwise employed by PDHC for the benefit of the PDG Parties;

(g) Any tax assessed against PDHC (other than income taxes) in connection with
the services provided by PDHC hereunder; and

(h) Any other cost or expense designated as a Clinic Expense pursuant to this
Agreement or incurred by PDHC in connection with the provision of Clinic
Services to the PDG Parties or their Doctors, but excluding any costs and
expenses expressly excluded above.

“Clinic Services” shall mean the business, administrative, and management
services, other than Resource Services, reasonably necessary for the operation
of the Clinics on a basis generally consistent with the past practices of
Parties prior to January 1, 2008, including without limitation the provision of
supplies, support services, non-dentist personnel and office space, but subject
to modifications resulting from the implementation of the Settlement Agreement,
the Definitive Agreement, and this Agreement; provided that PDHC shall not be
obligated to advance funds to PDG Parties for any purpose or provide additional
equipment to the PDG Parties.

 

2



--------------------------------------------------------------------------------

“Mixed Office” shall mean any PDHC Office in which a PDG Doctor is practicing or
any PDG Office in which a Non-PDG Doctor is practicing. Such Offices of each
Party and the other Party’s doctors practicing in those Offices as of the date
of this Agreement are identified on the attached Exhibit B. An Office shall no
longer be deemed to be a Mixed Office on the date that, in the case of a PDHC
Office, no PDG Doctors are practicing in that office, and in the case of a PDG
Office, no Non-PDG Doctors are practicing in that Office.

“Resource Services” shall mean those services identified on the attached Exhibit
A. The items identified on such Exhibit A shall be generally understood as being
those services associated with each topic on such exhibit as the same were
provided by PDHC while the Service Agreement was in effect, subject to
modifications resulting from the implementation of the Settlement Agreement, the
Definitive Agreement, and this Agreement.

“Services” shall mean the Clinic Services and the Resource Services.

Section 2. PDHC Services.

(a) Clinic Services. ADPI Parties shall provide Clinic Services to the PDG
Offices through the Closing Date, and, with respect to each PDG Doctor
practicing in a PDHC Office, ADPI Parties shall provide Clinic Services until
the earlier of Doctor Transition Date or the date on which such PDG Doctor is no
longer practicing in that PDHC Office. Effective as of the Closing Date, the PDG
Parties shall employ all of their own Clinic-based staff within the PDG Offices,
and ADPI Parties will no longer provide any Clinic Services with respect to the
PDG Offices. However, ADPI Parties will continue to provide Clinic Service to
each PDG Doctor in each Clinic which is a PDHC Office until the earlier of the
Doctor Transition Date or the date on which that PDG Doctor is no longer
practicing in that Clinic.

(b) Resource Services.

(i) During the period of January and February 2008 (the “Initial Period”), ADPI
Parties will provide to the PDG Parties those Resource Services identified on
the attached Exhibit A as the “Initial Period Services”. For the balance of the
Transition Period, ADPI Parties will provide to the PDG Parties at the PDG
Offices the Resource Services identified on the attached Exhibit A as the “Full
Transition Period Services”. For each Mixed Office, ADPI Parties shall provide
the Full Transition Period Services identified on the attached Exhibit A through
the earlier of the Doctor Transition Date or the date on which PDG Doctors are
no longer practicing in that Clinic. As to any specific Resource Service (e.g.,
financial reporting, HR, payroll), PDG may, upon sixty (60) days’ advance
written notice, terminate such service prior to September 30, 2008. Without
limiting the specific Resource Services to be provided, ADPI Parties shall
provide PDG Parties on a weekly basis with updated backup tapes, containing all
PDG Party patient data and billing information; provided that PDG shall provide
the tapes to be used for back-up.

(ii) As part of the Full Transition Period Services, APDI Parties shall
reasonably cooperate with PDG Parties to allow PDG Parties to reasonable access
all electronic information regarding their business and their patient
information stored on PDHC’s own electronic information systems (the “PDG
Business and Patient Data”).

 

3



--------------------------------------------------------------------------------

(iii) As part of the Full Transition Period Services, ADPI Parties will provide
PDG Parties with a full and complete copy of all of the PDG Business and Patient
Data which is included in industry-standard electronic reports (the “Standard
Reports”), both from time-to-time during the Full Transition Period Services
period upon request by the PDG Parties (no more than once per week) and one
final copy intended for cutover to the PDG Parties’ new systems. The copy shall
be created under the process and standards described in subsection (iv) below.
The ADPI Parties shall respond to a request for a copy during the Full
Transition Services Period within five business days. All such copies must be a
full and complete copy of such data in place on the ADPI Parties’ systems as of
the run date. The Parties shall mutually agree upon the final cutover date copy
in anticipation of the cutover to the PDG Parties’ own system; provided that the
cutover date shall be September 30, 2008, unless PDG Parties provide ADPI
Parties with at least sixty (60) days’ prior written notice of PDG Parties’
decision to have an earlier cutover date.

(iv) Promptly after the date of this Agreement, the Parties shall begin
preparation for the data transfer. ADPI Parties will supply to PDG Parties a
listing of all data elements in ADPI Parties’ proprietary Comdent system used to
store the PDG Business and Patient Data and will inquire about the availability
of the data elements for the applicable third party systems used by ADPI
Parties. PDG Parties will then identify the data elements that PDG Parties
require to be in the transferred data. For each delivery of the data described
above, ADPI Parties will provide the copy of the PDG Business and Patient Data
using the data elements required by the PDG Parties to the extent available. The
PDG Business and Patient Data provided by ADPI Parties must contain all industry
standard data elements needed to run a successful dental practice. Example
categories of data included will be: patient demographics, patient insurance,
patient appointments, patient treatment plans, patient services, patient
payments and adjustments, insurance payments and adjustments, patient notes, and
patient financial arrangements. Notwithstanding the foregoing, but subject to
Section 2(b)(v) below, ADPI Parties will not be required to supply any data
elements that are not currently available through existing reports unless such
data elements can be supplied with relatively minor effort on the part of ADPI
Parties. The transferred copy of the PDG Business and Patient Data will be
provided as non-encrypted electronic images of Standard Reports. Upon mutual
agreement between PDG Parties and ADPI Parties, PDG Business and Patient Data
may also be provided in other industry standard formats such as comma delimited
or fixed length files.

(v) If PDG Parties request reports or other work during the Transition Period
(“Additional Work”) beyond that expressly required of ADPI Parties under
Sections 2(b)(iii) and (iv), above, and such request is reasonable, feasible,
and necessary to run a successful dental practice, but not in excess of what is
customary in the industry generally (taking into consideration, without
limitation, the timing of such request and resources available to ADPI Parties),
then ADPI Parties shall exercise reasonable efforts to perform the Additional
Work; provided that PDG Parties shall pay ADPI Parties’ fees at market rates for
such Additional Work and reimburse ADPI Parties for all additional costs and
expenses incurred by ADPI Parties in connection with the Additional Work. In
addition, to the extent PDG Parties require any data extracts or downloads from
a third party system used by ADPI Parties, such as HR Perspective for HRIS or
Epicor Enterprise for general ledger, in a format other than that which can be
readily provided by ADPI Parties without outside assistance from such third
party, PDG Parties will have to obtain such formatted data from the vendor of
that system at PDG Parties’ expense; provided, however, that ADPI Parties shall
reasonably cooperate with PDG Parties’ efforts to obtain such data, including
but not limited to providing reasonable access rights available to ADPI Parties
and reasonable assistance in obtaining any necessary consents.

 

4



--------------------------------------------------------------------------------

(vi) In performing the data transfer services described in subsections (iii) and
(iv) above, in no event shall ADPI Parties be required to disclose to PDG
Parties or any third party any of ADPI Parties’ proprietary information,
including without limitation source code, subscripts or sub-routines used by
PDHC in the operation of the Comdent software (the “PDHC Proprietary Code”), but
ADPI Parties shall make use of any such PDHC Proprietary Code as may be
necessary to extract the PDG Business and Patient Data as required above.

(vii) PDG Parties acknowledge that there is likely to be a loss of information
or a diminishment of usability of information as it existed on PDHC’s systems
prior to its transfer to the systems utilized by PDG Parties, and,
notwithstanding the foregoing provisions of this Section 2(b), ADPI Parties
shall have no obligation or liability for future issues related to data
transferred, its conversion to new systems, or its use so long as ADPI Parties
have fulfilled their obligations under Sections 2(b)(iii) through (vi).

(c) Cooperation. ADPI Parties shall provide the Services in a manner and within
such timing as is generally consistent with the past practices of the Parties
prior to January 1, 2006, subject to all modifications or limitations resulting
from the terms of the Definitive Agreement or this Agreement and further subject
to certain services having been assumed by PDG Parties subsequent to January 1,
2006. ADPI Parties shall not be required to allocate time or resources to those
Services beyond that generally consistent with those past practices, and subject
to such modifications. As an example only, and without limiting the foregoing,
PDHC’s billings, collections and cash application processes shall be performed
generally consistent with the past practices and service levels existing prior
to the commencement of the Action, excluding the daily transfers and withdrawals
PDHC made from the “Provider Account” (as such term is defined in the Service
Agreement). PDG Parties shall cooperate in all reasonable respects with ADPI
Parties in connection with its provisions of the Services pursuant to this
Agreement. ADPI Parties shall not be required to perform any particular Service,
and any related lack of performance shall be excused, if but only to the extent
that ADPI Parties’ ability to perform such Service is adversely affected by the
action of either PDG Party or any provision of the Settlement Agreement,
Definitive Agreement or this Agreement that is inconsistent with the historic
practices of the Parties prior to the Settlement Date. As an example only, and
without limiting the foregoing, if PDHC does not have access to the PDG Parties’
financial information on the same basis (including timeliness of information) as
prior to the Settlement Date, ADPI Parties’ Service may be adversely affected
and therefore excused to the extent caused by the action of either PDG Party or
any such agreement provision.

(d) Allocation of Inventory and Supplies. Effective as of the Doctor Transition
Date with respect to each Mixed Office, the Parties shall determine the total
dollar value of the dental supplies and inventory on hand and shall make a
reasonable pro rata allocation of such inventory and supplies, based upon the
average monthly Gross Production of the PDG Doctors in that Mixed Office from
January 1, 2008 through the last date a PDG Doctor fully-vacates a Mixed Office,
such that PDG Parties shall receive a reasonable pro rata allocation of the
dollar value of such inventory and supplies based on the number of PDG Doctors
in such Office relative to the number of other dentists practicing in that Mixed
Office for the period preceding the Doctor Transition Date. Such allocation
shall be paid in the form of a credit to the next payment due by PDG Parties of
Clinic Expense pursuant to this Agreement, or if no subsequent payment of Clinic
Expense is due, against a future Resource Services Fee.

 

5



--------------------------------------------------------------------------------

Section 3. Payments.

(a) Payment for Clinic Expenses. Clinic Expenses payable by PDG Parties to PDHC
shall be paid on a semi-monthly basis (not more often than bi-weekly) within
five (5) business days of the receipt of an invoice from PDHC meeting the
requirements of Section 3(b) below. To the extent PDG Parties reasonably and in
good faith disputes a charge for Clinic Expenses, PDG Parties shall, (i) within
five (5) business days of PDHC’s submission of its invoice for the applicable
Clinic Expenses provide reasonably detailed written notice of such dispute
identifying the charge then being disputed and the basis for the objection,
(ii) remit to PDHC the undisputed amount of the applicable invoice for Clinic
Expenses within the time specified within this Section 3(a), and (iii) cooperate
in all reasonable respects with PDHC in resolving the disputed charge(s).
Notwithstanding the foregoing, with respect to any Clinic Expenses that are
known to both PDG Parties and ADPI Parties in advance and payable on a known
date, including without limitation rent and other payments pursuant to leases,
PDG Parties shall pay to PDHC the amount of such Clinic Expense not less than
three (3) days prior to the date PDHC is obligated to pay the same. If any such
amount payable in advance is not paid by PDG when due, such amount shall be
deemed to be immediately due and payable to PDHC by PDG Parties. In addition,
without limiting any other right or remedy available to PDHC, if PDG Parties
fail to pay, or provide readily available funds for the payment of, any Clinic
Expense to be paid or funded in advance by PDG Parties pursuant to this
Agreement, PDHC shall not be obligated to pay that Clinic Expense until it is
paid or funded by PDG Parties. The obligation of PDG Parties for payment of
reimbursement of Clinic Expenses shall be a joint and several obligation of PDG
and Dental Specialists.

(b) Notices for Clinic Expense. Each notice submitted by ADPI Parties to PDG
Parties for payment or reimbursement of Clinic Expenses shall provide reasonable
detail regarding such Clinic Expenses, including but not limited to invoices and
reports provided by vendors and other third parties, and to the extent that
notice includes Clinic Expenses incurred at Mixed Offices, the notice shall
include a reasonably detailed allocation, including reasonable supporting
documentation of the allocation (e.g., Gross Production figures and schedules of
dentists in Mixed Offices), of such Clinic Expenses in a manner consistent with
terms of Section 3(c) below.

(c) Allocation of Expenses. All Clinic Expenses incurred with respect to Clinics
that are not Mixed Offices shall be paid or reimbursed by PDG Parties in full
pursuant to the terms of this Agreement. With respect to Clinic Expenses
incurred in connection with any Mixed Offices:

(i) the Clinic Expenses associated with Team Members working solely with a PDG
Doctor shall be allocated to PDG and the Clinic Expenses associated with Team
Members working solely with a dentist other than a PDG Doctor (a “Northland
Doctor”) will be allocated to PDHC;

(ii) any other Clinic Expenses that relate solely to a PDG Doctor shall be
allocated solely to PDG; and

 

6



--------------------------------------------------------------------------------

(iii) Clinic Expenses associated with other Team Members not exclusively working
with a PDG Doctor or a Northland Doctor in any such Clinic, as well as any other
unallocated expenses, including without limitation rent, other occupancy costs,
and the cost of supplies, shall be allocated to PDG or Northland based upon each
such dentist’s percentage of the total billings (net of discounts) (the “Gross
Production”) at the Clinic at which such dentist practices, calculated as
follows:

(A) Each dentist’s Gross Production for a calendar month shall be calculated,
and that dentist’s Gross Production shall be divided by the total Gross
Production of all dentists of the applicable Clinic to determine that dentist’s
percentage of the total Gross Production of that Clinic for that month. Clinic
Expenses for such month allocated pursuant to this Section 3(c)(iii) shall be in
accordance with the above percentages.

(B) No later than the tenth day of the following month, the allocations of
Clinic Expenses shall be reconciled with actual Gross Production and any over-
or underpayment corrected. The actual Gross Production percentages for a month
shall be used as the tentative percentages for the following month, subject to
reconciliation and adjusted for the departure or arrival of any dentist in a
Mixed Office (e.g. the January Gross Production percentages shall be used for
the February Gross Production percentages).

(d) Payment for Resource Services. For the timely provision of the Resource
Services, the PDG Parties shall pay to PDHC a fee in the aggregate amount of
$19,000,000 (the “Resource Services Fee”). The Resource Services Fee shall be
paid in 12 equal monthly installments of $1,583,333.33 each; provided, however,
that at the time of the execution of this Agreement, PDG Parties have already
paid and PDHC acknowledges receipt of $3,166.666.66, representing the payment
for Resource Services for the months of January 2008 and February 2008.
Subsequent monthly payments in the amount of $1,583,333.33 shall be payable
commencing March 15, 2008 and on the fifteenth (15th) day of each month
thereafter through and including December 15, 2008. The Resource Services Fee
shall be paid by PDG Parties without demand by PDHC, and without setoff. The
obligation of the PDG Parties to pay the Resource Service Fee shall be joint and
several and payable notwithstanding the termination of any particular Resource
Services by PDG as provided herein.

Section 4. Disputes. All disputes regarding the Parties’ rights and obligations
under this Agreement shall be resolved pursuant to the provisions of Section 8.5
of the Definitive Agreement.

Section 5. Miscellaneous.

(a) Assignment. This Agreement and all the provisions hereof shall be binding
upon and inure to the benefit of the parties hereto and any of their respective
successors or assigns, but neither this Agreement nor any of the rights,
interests or obligations of any Party hereunder shall be assignable or
transferable by any Party without the prior written consent of the other Parties
hereto, which consent may be withheld or denied for any reason or no reason in
the exercise of any such other Party’s sole discretion.

 

7



--------------------------------------------------------------------------------

(b) Complete Agreement; Construction. This Agreement (including all exhibits and
schedules attached hereto) and the Definitive Agreement (including all exhibits
other than the Settlement Statement attached thereto as Exhibit A and schedules
attached thereto and all closing documents delivered pursuant thereto)
(collectively, the “Settlement Documents”), all of which are hereby incorporated
by reference, constitute the entire agreement and supersedes all prior
agreements and understandings, both written and oral, among the Parties with
respect to the subject matter of the Settlement Documents; provided, however,
that this Agreement and the Definitive Agreement shall be read together as a
single agreement.

(c) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Minnesota, without regard to the
principles of conflicts of laws thereof.

(d) Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be deemed given or delivered when
delivered personally or when sent by facsimile transmission, registered or
certified mail or by private courier in accordance with Section 9.1 of the
Definitive Agreement.

(e) Amendments. This Agreement may not be modified or amended except by an
agreement in writing signed by the Parties.

(f) Waivers. The failure of any party hereto at any time to require strict
performance by the other party hereto of any provision hereof shall not waive or
diminish such party’s right to demand strict performance thereafter of that or
any other provision hereof.

(g) No Third Party Beneficiaries. This Agreement is solely for the benefit of
the parties hereto and does not confer upon third parties any remedy, claim,
liability, reimbursement, claim of action or other right in excess of those
existing without reference to this Agreement.

(h) Titles and Headings. Titles and headings to sections herein are inserted for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of this Agreement.

(i) Partial Invalidity. Wherever possible, each provision hereof shall be
interpreted in such manner as to be effective and valid under applicable law,
but in case any one or more of the provisions contained herein shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
provision shall be ineffective to the extent, but only to the extent, of such
invalidity, illegality or unenforceability without invalidating the remainder of
such invalid, illegal or unenforceable provision or provisions or any other
provisions hereof, unless such a construction would be unreasonable.

(j) Relationship of Parties. The relationship of PDG Parties, on the one hand,
and ADPI Parties, on the other hand, is and shall be that of independent
contractors, and nothing in this Agreement is intended, and nothing shall be
construed, to create an employer/employee, partnership or joint venture
relationship between them, or to allow either to exercise control or direction
over the manner or method by which the other performs the services that are the
subject matter of this Agreement.

 

8



--------------------------------------------------------------------------------

(l) Execution in Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be considered an original instrument, but all
of which shall be considered one and the same agreement, and shall become
binding when one or more counterparts have been signed by the each of the
parties hereto and delivered to each of the ADPI Parties and the PDG Parties.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the day and year first above written.

 

PDG, P.A. By:  

/s/ John Gulon, DDS

Its:   President DENTAL SPECIALISTS OF MINNESOTA, P.A. By:  

/s/ Alan Law, DDS PhD

Its:   President PDHC, LTD. By:  

/s/ Gregory A. Serrao

Its:   Chairman AMERICAN DENTAL PARTNERS, INC. By:  

/s/ Gregory A. Serrao

Its:   Chairman



--------------------------------------------------------------------------------

EXHIBIT A

RESOURCE SERVICES

 

Service

   Initial
Period    Full
Transition
Period Group Practice Managers       Hygiene Mentors       Dental Assistant
Mentors       Dental Assistant Mentors    ü    Continuing Care (including recall
services)    ü    ü Comdent software    ü    ü Comdent hardware support    ü   
ü Comdent day-to-day support and service    ü    ü Comdent reporting    ü    ü
Doctor recruiting       Team member recruiting    ü    Marketing       Financial
Reporting    ü    ü Accounting    ü    ü Doctor Compensation    ü    ü Training
      Dr. Murn’s services       Quality assurance       Cash applications    ü
   ü Patient billing    ü    ü Electronic submission of insurance claims    ü   
ü Collections management    ü    ü HR support    ü    ü Administrative support
(Laura VonDeLinde)       Accounts payable    ü    ü Payroll    ü    ü Patient
services       Management of fee schedules and insurance plan management*      

 

A-1



--------------------------------------------------------------------------------

Patient satisfaction survey management       Procurement of dental supplies,
office supplies and dental equipment    ü    ü PDHC voicemail system    ü    ü
PDHC e-mail system       Website maintenance and management       Courier
services    ü    ü Lease management      

 

* PDHC will load the PDG Parties’ fee schedules on the Comdent system.

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

MIXED OFFICES

 

PDHC Offices

 

PDG Doctors Practicing in Such
PDHC Office

               Eagan   Dr. Skala          St. Louis Park   Dr. Rabinowitz
Dr. Miller-Rinaldi          Maple Grove  

Dr. Rosenthal

Dr. Pearson

         Ridges  

Dr. Kohler

Dr. Logan

Dr. Schroeder Dr. Simic

        

PDG Office

 

Non-PDG Doctors Practicing
in Such PDG Office

               N/A   N/A         

 

B-1